NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                    JOHN TROY STENGLEIN, Appellant.

                             No. 1 CA-CR 17-0105
                               FILED 10-31-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR 2016-102820-001
                   The Honorable Dean M. Fink, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Bain & Lauritano, Glendale
By Sheri M. Lauritano
Counsel for Appellant
                           STATE v. STENGLEIN
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Margaret H. Downie delivered the decision of the Court, in which
Presiding Judge Michael J. Brown and Judge Jennifer B. Campbell joined.


D O W N I E, Judge:

¶1             John Troy Stenglein appeals his conviction and sentence for
one count of possession or use of dangerous drugs. Pursuant to Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), defense
counsel has searched the record, found no arguable question of law, and
asked that we review the record for reversible error. See State v. Richardson,
175 Ariz. 336, 339 (App. 1993). Stenglein was given the opportunity to file
a supplemental brief in propria persona, but he has not done so. After
reviewing the record, we affirm Stenglein’s conviction and sentence.

                 FACTS AND PROCEDURAL HISTORY

¶2            A sheriff’s deputy responded to a report of two people
trespassing at a fast-food restaurant. When the deputy entered the
restaurant, he saw a man who fit the description of one of the alleged
trespassers quickly leave the premises. The deputy followed the man, who
by that time had reached the far side of the parking lot. When the deputy
asked him to return, the man immediately complied.

¶3             The man identified himself to the deputy as Stenglein.
Stenglein’s left hand was closed into a “loose fist” behind his back, and the
deputy could see plastic wrap sticking out between his fingers. When the
deputy asked to see Stenglein’s hand, he “watched [Stenglein] open his
hands, saw something fall from his hands, and he showed … his empty
hand and said, see, it’s nothing.” Plastic wrap containing “medium-sized
crystal rocks” fell to the ground. A forensic scientist testified the plastic
wrap contained a usable quantity of methamphetamine.

¶4            Stenglein was charged with one count of knowingly using or
possessing a dangerous drug (methamphetamine), a class 4 felony. See
Ariz. Rev. Stat. (“A.R.S.”) §§ 13-3401, -3407. An eight–member jury found
him guilty of the charged offense. At sentencing, the superior court found
one prior felony conviction — a 2009 conviction for theft of means of
transportation, a class 3 felony — and sentenced Stenglein to a mitigated



                                       2
                          STATE v. STENGLEIN
                           Decision of the Court

sentence of 3.5 years in prison, with credit for 181 days of presentence
incarceration.

¶5            Stenglein timely appealed. 1 We have jurisdiction pursuant to
A.R.S. §§ 13-4031 and -4033(A)(3).

                               DISCUSSION

¶6           We have considered the brief submitted by defense counsel
and have reviewed the record. Leon, 104 Ariz. at 300. We find no reversible
error.

¶7             Stenglein was present and represented by counsel at all stages
of the proceedings. The record reflects that the superior court afforded
Stenglein all his constitutional and statutory rights and that the proceedings
were conducted in accordance with the Arizona Rules of Criminal
Procedure. The court conducted appropriate pretrial hearings, and the
evidence presented at trial was sufficient to support the jury’s verdicts.
Stenglein’s sentence falls within the range prescribed by law.

¶8            Stenglein appears to have received too much presentence-
incarceration credit. He was given 181 days, but appears to have been
entitled to only 167 days. However, an illegal sentence that favors the
appellant — such as excess presentence incarceration credit — cannot be
corrected without a timely cross-appeal by the State, State v. Dawson, 164
Ariz. 278, 281–82 (1990), which did not occur here.

                              CONCLUSION

¶9           We affirm Stenglein’s conviction and sentence. Counsel’s
obligations pertaining to Stenglein’s representation in this appeal have
ended. Counsel need do nothing more than inform Stenglein of the status
of the appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s
own motion, Stenglein shall have 30 days from the date of this decision to

1     After defense counsel filed a notice of appeal, Stenglein submitted a
second notice of appeal, noting his sentence of 3.5 years and claiming,
without explanation, that he received ineffective assistance of counsel. We
do not address his ineffective assistance of counsel claim, which may only
be litigated in a petition for post-conviction relief under Arizona Rule of
Criminal Procedure 32. See State v. Spreitz, 202 Ariz. 1, 3, ¶ 9 (2002).



                                      3
                          STATE v. STENGLEIN
                           Decision of the Court

proceed, if he desires, with an in propria persona motion for reconsideration
or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                        4